DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group I and species III in the reply filed on 06/02/2022. The applicants believe that claims 1-5 are directed to the invention of Group I and species III.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of flow channel separation nets and sealing gaskets must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 

Claim 1 is objected to because of the following informalities: Appropriate correction is required. In line 12, “an cathode” should be replaced with “a cathode.” 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, with respect to the preamble clause “carbon-rich amine solution produced in carbon dioxide capture from a mixed gas,” it is unclear into which chamber of the bipolar membrane electrodialysis apparatus is the carbon-rich amine solution fed. 

Further, line 4, the meaning of the term “composed of” is unclear, because it is unclear if it means (a) consists of, or (b) comprises.

Further, line 10, the meaning of the term “flow channel separation nets” is unclear, because there is no description of such nets in the specification or the drawings. The plain and ordinary meaning of the term “net” is considered to be a mesh or a grid having a plurality of holes or apertures. If we assume “net” to have a plurality of holes or apertures, it is unclear how the nets can separate the liquids in adjacent flow channels.

Further, lines 10-11, with respect to the limitation "the anion exchange layer of the bipolar25 membrane faces the anode plate to form an anode chamber therebetween,” the meaning of the term “therebetween” is unclear, and it is unclear the anode chamber is formed between which membranes. 

Further, lines 10-11, it is unclear if the limitation "alternately stacking two or more bipolar membranes and one or more cation and/or anion exchange membranes” means (a) alternately stacking the bipolar membranes and one of the cation and/or anion exchange membranes, and then repeating the sequence, or (b) sequentially stacking the bipolar membrane, a cation exchange membrane, and an anion exchange membrane, and then repeating the sequence.

Further, the function of flow channel separation nets is unclear.

Further, lines 11-13, with respect to the limitation "the cation exchange 
layer of the bipolar membrane faces the cathode plate to form a cathode chamber therebetween,” the meaning of the term “therebetween” is unclear, and it is unclear the cathode chamber is formed between which membranes. 

Further, last 4 lines, with respect to the limitation "the solution in the acid chamber is circularly flowed among the bipolar membrane electrodialysis membrane stack by a drive pump, the carbon dioxide removal apparatus and the acid solution storage tank,”  the interconnections of the carbon dioxide removal apparatus and the acid solution storage tank are unclear.

Regarding claim 3, lines 2-3, with respect to the limitation "alternately stacking a bipolar membrane, a cation exchange membrane, and an anion exchange membrane,"  the term “alternately” implies alternating two elements. Having three elements after the term “alternately” creates ambiguity.

Further, line 5, it is unclear if the feed liquid in the feed chamber is the carbon-rich amine solution, or something else.

Regarding claim 5, it is unclear if the applicants intended to write “the cation exchange membrane comprises a conventional cation exchange membrane, a mono-valent selective cation exchange membrane, a charged porous membrane, or uncharged porous membrane” instead of “the cation exchange membrane comprises a conventional cation exchange membrane, a mono-valent selective cation exchange membrane, a charged porous membrane, and uncharged porous membrane.” 

Further, it is unclear if the applicants intended to write “the anion exchange membrane comprises a conventional anion exchange membrane, a mono-valent selective anion exchange membrane, a charged porous membrane, or uncharged porous membrane” instead of “the anion exchange membrane comprises a conventional anion exchange membrane, a mono-valent selective anion exchange membrane, a charged porous membrane, and uncharged porous membrane.” 


Claims 2-5 are rejected, because they depend from the rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 105906114 (hereinafter called Xu), in view of US patent no. US  9,937,471 (hereinafter called Eisaman), US pre-grant patent publication no. US 2013/0039837 (hereinafter called Willauer), and Chinese patent application publication no. CN 106630040 (hereinafter called Jiang).

Regarding claim 1, Xu teaches a regeneration system for a carbon-rich amine solution produced in carbon dioxide capture from a flue gas (reads on a mixed gas) (see Abstract). One of the objectives of the system taught by Xu appears to be removing salt and an organic amine in waste water to make it reach discharge requirements, but Xu also teaches that another objective is to capture carbon dioxide in flue gas (see Abstract). Xu discloses that its system is composed of a bipolar membrane electrodialysis apparatus 5composed of a bipolar membrane electrodialysis membrane stack fixed between an anode plate and a cathode plate, and the anode plate and the cathode plate are respectively connected to a positive electrode and a negative electrode of a stabilized voltage or current power supply 5 (see Fig. 1 and page 7, 3rd paragraph). Xu further discloses that 10the bipolar membrane electrodialysis membrane stack is formed by alternately stacking two bipolar membranes BP1 and BP2, a cation exchange membrane C1, and an anion exchange membrane A1, and that the anion exchange layer of the bipolar membrane faces the anode plate to form an anode chamber therebetween, the cation exchange layer of the bipolar membrane BP2 faces the cathode plate to form a cathode chamber 15therebetween, a base chamber is formed between the bipolar membrane BP2 and the cation exchange membrane C1 and an acid chamber is formed between the bipolar membrane BP1 and the anion exchange membrane A1, wherein the anode chamber and the cathode chamber are fluidly connected with an electrode solution storage tank 1, the base chamber is fluidly connected with a base solution storage tank 2, the acid chamber is fluidly connected with an acid solution storage tank 3, and the 20solution in each of the anode chamber, the cathode chamber, and the base chamber is driven by a drive pump so that a circular flow is formed between the bipolar membrane electrodialysis apparatus and each respective storage tank (see Fig. 1 and page 7).

Xu does not disclose a carbon dioxide removal apparatus composed of one or more hollow fiber membrane contactors connected in series or in parallel, the inlet of the carbon dioxide removal 25apparatus being fluidly connected with the outlet of the acid chamber of the bipolar membrane electrodialysis apparatus, the outlet of the carbon dioxide removal apparatus being fluidly connected with the acid solution storage tank, and the carbon dioxide gas 30removed by the carbon dioxide removal apparatus being collected in a carbon dioxide storage tank.  

Eisaman is directed to a system operable to extract/remove CO2 from seawater. Eisaman teaches that there are two outputs from a bipolar membrane electrodialysis unit 110 - a base solution output 1106 through which a basified solution is discharged and an acid solution output 1108 through which an acidified solution containing dissolved CO2 is discharged (see Fig. 1 and 2; and column 3, lines 26-33). Eisaman further teaches that a CO2 desorption unit 150 (reads on a carbon dioxide removal apparatus) is composed of membrane contactors 152A and 152B connected in series, the inlet of the carbon dioxide removal 25apparatus being fluidly connected with an outlet of the acid chamber of the bipolar membrane electrodialysis apparatus 115, the outlet of the carbon dioxide removal apparatus being fluidly connected with a waste tank 170 (reads on an acid solution storage tank), and the carbon dioxide gas 30removed by the carbon dioxide removal apparatus being collected through a conduit 175 in a carbon dioxide storage tank 180 (see Fig. 1 and the paragraph spanning columns 3 and 4). 

While Eisaman teaches that the outlet of the carbon dioxide removal apparatus is fluidly connected with a waste acid solution storage tank, one of ordinary skill in the art would have been motivated to productively use/recycle the acid solution recovered by the carbon dioxide removal apparatus. It would have been obvious to a person having ordinary skill in the art apprised of the teachings of Xu and Eisaman to fluidly connect the acid solution recovered by the carbon dioxide removal apparatus to the acid solution storage tank of Xu.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Xu by adding a carbon dioxide removal apparatus composed of membrane contactors connected in series, the inlet of the carbon dioxide removal 25apparatus being fluidly connected with the outlet of the acid chamber of the bipolar membrane electrodialysis apparatus of Xu, the outlet of the carbon dioxide removal apparatus being fluidly connected with the acid solution storage tank of Xu, and the carbon dioxide gas 30removed by the carbon dioxide removal apparatus being collected in a carbon dioxide storage tank as taught by Eisaman. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be that the dissolved carbon dioxide would become usable either in the process of Xu or in any other process using carbon dioxide as the starting material, and because one of ordinary skill in the art would have been motivated to productively use/recycle the acid solution recovered by the carbon dioxide removal apparatus.

Xu in view of Eisaman does not explicitly teach that the membrane contactors are hollow fiber membrane contactors.

Willauer teaches a method for recovering carbon dioxide from acidified seawater up to 92% using hollow fiber membrane contactors (see Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the apparatus taught by Xu in view of Eisaman by using hollow fiber membrane contactors as taught by Willauer. The person with ordinary skill in the art would have been motivated to make this modification, because Willauer teaches that the advantage of the modification would be up to 92% recovery of carbon dioxide. 

Xu in view of Eisaman and Willauer does not explicitly teach that the membranes in the bipolar membrane electrodialysis unit are stacked via flow channel separation nets and sealing gaskets.

Jiang teaches a bipolar membrane electrodialysis unit in which the membranes are stacked via flow channel separation nets and sealing gaskets (see page 3, last paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Xu in view of Eisaman and Willauer by having the membranes be stacked via flow channel separation nets and sealing gaskets as taught by Jiang. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 3, Xu further teaches that the bipolar membrane 10electrodialysis membrane stack is formed by alternately stacking a bipolar membrane, a cation exchange membrane, and an anion exchange membrane, wherein a feed chamber is formed between the cation exchange membrane and the anion exchange membrane, the feed chamber is fluidly connected with a feed liquid storage tank 4, and a feed liquid in the feed chamber is circularly flowed between the bipolar membrane electrodialysis apparatus and the feed liquid 15storage tank by a drive pump 4c (see Fig. 1 and page 7, 3rd paragraph). 

Regarding claim 5, since Xu teaches does not disclose any unconventional features of a cation exchange membrane and an anion exchange membrane, Xu implicitly teaches that the cation exchange membrane comprises a conventional cation exchange membrane, 25and the anion exchange membrane comprises a conventional anion exchange membrane. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 105906114 (hereinafter called Xu), in view of US patent no. US  9,937,471 (hereinafter called Eisaman), US pre-grant patent publication no. US 2013/0039837 (hereinafter called Willauer), and Chinese patent application publication no. CN 106630040 (hereinafter called Jiang), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2015/0290576 (hereinafter called Kiguchi), and US pre-grant patent publication no. US 2015/0013539 (hereinafter called Eriksen).

Xu teaches that in an embodiment the mixed gas is flue gas (see Abstract). Xu in view of Eisaman, Willauer, and Jiang does not teach that the regeneration system further comprises a carbon dioxide capturing apparatus positioned between a pre-absorption apparatus and the 5bipolar membrane electrodialysis apparatus that contains a carbon dioxide capturing agent, wherein the carbon dioxide capturing agent is an amine-containing solution, and the amine-containing solution becomes a carbon-rich amine solution containing heat stable salts after capturing carbon dioxide.  

Kiguchi teaches that a carbon dioxide absorption column 1 (reads on a carbon dioxide capturing apparatus) is positioned before a 5bipolar membrane electrodialysis apparatus 3 that contains a carbon dioxide capturing agent, wherein the carbon dioxide capturing agent is an amine-containing solution (see Fig. 1 and paragraphs 0099 and 0102). Kiguchi further teaches that the amine-containing solution becomes a carbon-rich amine solution containing heat stable salts after capturing carbon dioxide (see for example, paragraphs 0005 and 0109). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Xu in view of Eisaman, Willauer, and Jiang by having a carbon dioxide capturing apparatus that contains a carbon dioxide capturing agent, wherein the carbon dioxide capturing agent is an amine-containing solution, and positioning the carbon dioxide capturing apparatus before the 5bipolar membrane electrodialysis apparatus as taught by Kiguchi. The person with ordinary skill in the art would have been motivated to make this modification, because Kiguchi teaches that the advantage of the modification would be capture of carbon dioxide for various applications.

Xu in view of Eisaman, Willauer, Jiang, and Kiguchi does not teach that the regeneration system further comprises a pre-absorption apparatus positioned at upstream of the bipolar membrane electrodialysis apparatus for removing acid gases from the flue gas.

Eriksen teaches that known processes for removal of acid compounds/CO2 and water include separate absorption processes where the crude gas is brought in contact with a selective absorbent solution, and to remove compounds the crude gas stream may be passed through a series of contactors employing different absorbent solutions (see paragraph 0008).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Xu in view of Eisaman, Willauer, Jiang, and Kiguchi by having the regeneration system further comprise a different absorption apparatus a (reads on a pre-absorption apparatus) positioned upstream of the bipolar membrane electrodialysis apparatus for removing a different acid gas from the flue gas. The person with ordinary skill in the art would have been motivated to make this modification, because Eriksen teaches that separate absorption processes in a series of contactors with selective absorbent solutions may be suitable for removing different compounds from a flue gas (see paragraph 0008).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 105906114 (hereinafter called Xu), in view of US patent no. US  9,937,471 (hereinafter called Eisaman), US pre-grant patent publication no. US 2013/0039837 (hereinafter called Willauer), and Chinese patent application publication no. CN 106630040 (hereinafter called Jiang), as shown for claim 1 above, and further in view of international patent application publication no. WO 2008/112253 (hereinafter called Gifford).

Eisaman teaches that the bipolar membrane electrodialysis unit 110 comprises a controller 105 that regulates and monitors the regeneration system, and various drive pumps and sensors, for example, pH sensors, are connected to the controller so as to achieve automatic control and data monitoring of the regeneration system (see the paragraph spanning columns 4 and 5; and column 5, 2nd paragraph).

Jiang is directed to a bipolar membrane electrodialysis system (see Abstract). Jiang teaches that the regeneration system further comprises a pH sensor and a conductivity sensor (see page 4, 1st paragraph). 

However, Xu in view of Eisaman, Willauer, and Jiang does not explicitly teach that the regeneration system further comprises one or more voltage or current transducers and a temperature sensor.

Gifford is directed to electrochemical devices and methods for acid and base generation (see Abstract). Gifford teaches use of a voltage transducer, a current transducer, a temperature sensor, and a conductivity sensor (see page 24, lines 13-19).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having a controller as taught by Eisaman, having pH sensors as taught by Eisaman and Jiang, having conductivity sensors as taught by Jiang and Gifford, having temperature sensors, voltage transducers, and current transducers as taught by Gifford, and connecting various drive pumps and sensors to the controller as taught by Eisaman. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795